Case 2:18-cv-00268-KD-B Document 66-2 Filed 04/25/19 Page 1 of 2   PageID #: 1216




                                 EXHIBIT B
         Case 2:18-cv-00268-KD-B Document 66-2 Filed 04/25/19 Page 2 of 2                                                            PageID #: 1217
11/28/2018                                                             RE_ Southeastern Cheese Corp.html

  From:             Norton, Jennifer
  Sent:             Tuesday, April 11, 2017 2:41 PM
  To:               Johns, Julie
  Subject:          RE: Southeastern Cheese Corp
  Attachments: image001.jpg; image002.png

 Keep as is

 Jennifer Norton
 Specialty-Underwriter II
 Rockhill Insurance, a member of the State Auto Group
 Phone: 9857183401 | JNorton@rhkc.com




  Email | Website


 From: Johns, Julie
 Sent: Tuesday, April 11, 2017 2:10 PM
 To: Norton, Jennifer
 Subject: Southeastern Cheese Corp

 Jenn,

 Site legal renewal of your for your review. Application and Indication are attached.
 Clear of losses,
 They sent a site pollution app (attached) instead of the site legal, they sent the same thing last year..
 Last year’s application says they plan to do
                                                      REDACTED               Is this because GW is rating too high for this class?

 Aerial View looks fine:
 https://www.google.com/maps/place/92+Washington+St,+Uniontown,+AL+36786/@32.4497751,-87.5221708,439m/data=!3m1!1e3!4m2!3m1!1s0x888f
 hl=en

 No website found. Nothing negative in search

 Nothing found on EPA website

 Thanks,
 Julie Johns
 Specialty-Underwriter I
 Rockhill Insurance, a member of the State Auto Group
 Phone: 9857183411 | JJohns@rhkc.com

 ROCKHILL
 INSURANCE COMPANY
 a member of the State Auto Group




file:///C:/Users/LAN7068/AppData/Local/Temp/Guidewire/rad82A3F/RE_%20Southeastern%20Cheese%20Corp.html                                                1/1

                                                                                                                                        Rockhill 000312
                                                                                                                                       CONFIDENTIAL
